Citation Nr: 0418803	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-15 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for strabismus with left 
superior oblique palsy and diplopia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from March 1999 to June 
2001.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, that denied the above claim.

In February 2004, the veteran appeared before the Board in 
Washington, DC, and testified at a personal hearing conducted 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  In addition, VA has 
published regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g).  The RO has 
not provided appropriate notice to the veteran, and this 
should be done on remand.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran argues that his claimed eye disability 
was aggravated by service.  For this reason, VA should 
attempt to obtain the veteran's pre-service medical records 
pertaining to any eye disability, particularly those related 
to his reported 1985 eye surgery.  He identified Children's 
Eye Physicians as the facility that first diagnosed a muscle 
problem with his eyes.  The veteran also mentioned that he 
obtained prescription glasses from Pearl Vision after 
service, and it is unclear whether or not his complete 
treatment records from David J. Gajda, M.D., Sarah A. 
Groessl, M.D., and Dr. Russell are of record, and these 
should be obtained on remand.

Finally, the veteran's strabismus with left superior oblique 
palsy has been described by some medical professionals as 
congenital.  Service connection may not be granted for 
congenital or developmental defects as a matter of law.  
38 C.F.R. §§ 3.303(c), 4.9 (2003).  However, while service 
connection may not be granted for a defect, service 
connection may be granted for a disability that is shown by 
the evidence to have resulted from a superimposed injury or 
disease to a defect.  VAOPGCPREC 82-90.  A medical 
examination an opinion on this matter would be helpful.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection for 
strabismus with left superior oblique 
palsy and diplopia; (2) the information 
and evidence that VA will seek to obtain 
on his behalf; (3) the information or 
evidence that he is expected to provide; 
and (4) request or tell him to provide any 
evidence in his possession that pertains 
to the claim.  A copy of this notification 
must be associated with the claims folder.  

2.  Make arrangements to obtain the veteran's 
complete pre-service medical records 
pertaining to treatment and evaluation of the 
eyes, to include, but not limited to, the 
report of a 1985 strabismus surgery.  The 
veteran's complete treatment records, as 
opposed to summaries, should also be obtained 
from Children's Eye Physicians, Pearl Vision, 
David J. Gajda, M.D., Sarah A. Groessl, M.D., 
and Dr. Russell.

3.  After the foregoing development has 
been accomplished, schedule the veteran 
for a VA examination by an 
ophthalmologist.  Any indicated tests 
should be accomplished.  The claims file 
must be made available to the examiner; 
the examiner should indicate in the 
examination report whether the claims 
file was reviewed.  

The examiner should express an opinion as 
to the nature of the veteran's strabismus 
with left superior oblique palsy and 
diplopia.  The examiner should 
specifically state whether this 
condition(s) is a congenital or 
developmental defect, and if so, whether 
it was subject to any superimposed disease 
or injury during active service. 

If the veteran's strabismus with left 
superior oblique palsy and diplopia is 
not a congenital or developmental defect, 
then the examiner should also provide the 
following opinions:

Is it at least as likely as not (i.e., is 
there at least a 50 percent probability) 
that the veteran's strabismus with left 
superior oblique palsy and diplopia had 
its onset during active service from 
March 1999 to June 2001 or is related to 
any in-service disease or injury?

If strabismus with left superior oblique 
palsy and diplopia had its onset prior to 
the veteran's active service, did it 
worsen during service?  (Temporary or 
intermittent flare-ups of a pre-service 
condition, without evidence of worsening 
of the underlying condition, are not 
sufficient to be considered aggravation 
in service).  If so, was any such 
worsening due to the natural progression 
of the condition?  

A detailed rationale for any opinion 
expressed should be provided.

4.  Readjudicate the claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, furnish 
him and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



